

114 HR 1239 IH: Safe Recall Information Distributed Equitably Act of 2021
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1239IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Johnson of Georgia (for himself, Ms. Schakowsky, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Comptroller General of the United States to conduct a study on motor vehicle recalls, and for other purposes.1.Short titleThis Act may be cited as the Safe Recall Information Distributed Equitably Act of 2021 or the Safe RIDE Act of 2021. 2.Study on open recallsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a study to determine—(A)the number of passenger motor vehicles in each State that—(i)are used—(I)as taxicabs; or(II)by transportation network companies for similar for-hire purposes; and(ii)have 1 or more open recalls; and(B)the reasons why vehicle owners do not have repairs performed for vehicles subject to open recalls; and(2)submit to Congress a report on the results of the study under paragraph (1), including any recommendations for increasing the rate of repair for vehicles subject to open recalls.3.Study on recall noticesNot later than 1 year after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall—(1)conduct a study to determine the ways in which vehicle recall notices could—(A)more effectively reach vehicle owners;(B)be made easier for all consumers to understand; and(C)incentivize vehicle owners to complete the repairs described in the recall notices; and(2)submit to Congress a report on the results of the study under paragraph (1).4.Rule of constructionNothing in this Act may be construed to restrict the authority of the Secretary including under section 30111 of title 49, United States Code or to meet the requirements enacted in Public Law 112–141 and Public Law 114–94.